              Case 2:19-cr-00130-RAJ Document 25 Filed 06/16/20 Page 1 of 1




 1                                                             HON. RICHARD A. JONES
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   UNITED STATES OF AMERICA,                  )   NO. CR19-130-RAJ
                                                )
10                   Plaintiff,                 )
                                                )   ORDER GRANTING UNOPPOSED
11             vs.                              )   MOTION TO CONTINUE PRETRIAL
                                                )   MOTIONS DEADLINE
12   CHRISTOPHER S. NEWCOMBE,                   )
                                                )
13                   Defendant.                 )
                                                )
14                                              )
15          THE COURT, having considered the unopposed motion to extend the deadline
16   for pretrial motions, and finding good cause, GRANTS the motion (Dkt. #24).
17          IT IS ORDERED that the deadline for filing all pretrial motions, including
18   motions in limine, is extended from June 15, 2020 to July 9, 2020.
19          DATED this 16th day of June, 2020.
20
21
                                                     A
                                                     The Honorable Richard A. Jones
22                                                   United States District Judge
23
24
25
26

       ORDER GRANTING MOTION                                  FEDERAL PUBLIC DEFENDER
       TO EXTEND PRETRIAL                                        1601 Fifth Avenue, Suite 700
       MOTIONS DEADLINE - 1                                        Seattle, Washington 98101
       (USA v. Newcombe / CR19-130-RAJ)                                       (206) 553-1100
